Citation Nr: 1756119	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for a low back disability, and if so, whether the reopened claim for entitlement to service connection for a low back disability should be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for service-connected migraine headaches from February 28, 2007 to May 5, 2017.

4.  Entitlement to an initial compensable rating for service-connected sinusitis from February 28, 2007 to May 5, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1988 and from September 1988 to June 1990.  The Veteran served during peace time.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A subsequent May 2017 rating decision granted 50 percent disability ratings for the Veteran's service-connected headaches and sinusitis, the maximum disability rating for each of those disabilities, effective May 5, 2017.  See 38 C.F.R. §§ 4.97, Diagnostic Code 6513, 4.124a, Diagnostic Code 8100 (2017).  Therefore, the Board has recharacterized the claims on the title page.  

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-240 (1995).

The issue of service connection for allergic rhinitis, to include as secondary to service-connected sinusitis, has been raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for bilateral hearing loss and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for the Veteran's low back disability.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2.  Evidence received since the October 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3.  During the period on appeal, the Veteran demonstrated symptoms of sinusitis including headaches, pain, and purulent discharge for more than six episodes per year; however, there is no evidence that he had incapacitating episodes or repeated surgeries at any time during the time on appeal.

4.  Throughout the period on appeal, the Veteran did not demonstrate migraine headaches with characteristic prostrating attacks. 


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for a low back disability is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent initial disability rating for the Veteran's sinusitis, but not more, have been met from February 28, 2007 to May 5, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1, 4.97, Diagnostic Code 6513 (2017).

4.  The criteria for an initial compensable rating for the Veteran's service-connected migraine headaches have not been met at any time during the period under consideration.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Under 38 U.S.C. § 5108 (2012), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C. § 5108 (2012) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)(ii) (2017).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denials of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2007, the RO denied service connection for a low back disability, citing the lack of evidence of a current disability.  This decision considered the Veteran's service treatment records from December 1978 to June 1990, Treatment Reports from Dr. R. C. received April 2007, and Treatment Reports from Dr. L. received June 2007.  See Rating Decision, dated October 2007. 

With the October 2007 rating decision, the RO issued a Notification Letter to the Veteran notifying him of his rights.  See Notification Letter, Dated October 2007.  The Veteran did not submit a timely substantive appeal or submit new and material evidence within one year of the rating decision, and therefore, the rating decision became final.  38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2009).

New evidence has been received since the October 2007 RO decision that is material to the Veteran's claim for service connection for a low back disability.  Specifically, a January 2015 VA medical report shows that the Veteran had low back pain with thecal sac impingement at L5 and moderate foraminal narrowing at L5, indicating a current low back disability of thecal sac impingement at L5 and moderate foraminal narrowing at L5, which is an element not evidenced in the prior rating decision.  The Board finds that it raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Board finds that the evidence is new and material for purposes of reopening the claim.


II.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

A.  Sinusitis

The Board first turns its attention to the Veteran's sinusitis.  The Veteran contends that he is entitled to a compensable disability rating for his service-connected sinusitis from February 28, 2007 to May 5, 2017.

The Veteran's sinusitis is governed by 38 C.F.R. § 4.97, Diagnostic Code 6513, which governs the diagnosis of maxillary sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).  Under Diagnostic Code 6514, a rating of 10 percent is warranted if the Veteran demonstrates one or two incapacitating episodes per year of sinusitis requirement prolonged (lasting four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A rating of 30 percent is warranted with three or more incapacitating episodes per year of sinusitis requirement prolonged (lasting four to six weeks) of antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

To that end, the Veteran underwent a VA examination in February 2011 for his sinusitis.  The Veteran noted that the course of his sinus problems since onset in 1985 had been stable.  While the examiner stated that the Veteran had no history of either incapacitating or non-incapacitating episodes with his sinusitis, the examiner went on to find that the Veteran had purulent nasal discharge, sinus pain and tenderness, and sinus headaches at least monthly but less than weekly.  He also asserted that the Veteran had a small amount of mucosal thickening causing an occlusion with moderate amounts of mucosal thickening of the alveolar recesses of the maxillary sinuses bilaterally.  The Veteran's sinusitis, when active, was reported to have moderate impact with most activities of daily living, and severe impact on more strenuous activities like exercise and sports.  The examiner was a licensed medical professional, making her competent to assess the Veteran and render any necessary assessment and opinion.  There is no evidence that the examiner was not credible.  This examination was based upon a review of the Veteran's file, an interview with the Veteran, and an in-person assessment.  As such, the Board assigns this assessment significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given that the course of the Veteran's sinusitis has been stable since the onset, the fact that the examiner found that the Veteran had mucosal changes in the sinuses, including mild to moderate thickening, and that the Veteran had sinus headaches at least monthly, the Board resolves reasonable doubt and finds that the Veteran's disability approximates a 30 percent rating, but no higher, since February 28, 2007.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).  

The evidence does not indicate that the Veteran has had any incapacitating episodes during the time on appeal.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).  However, the examination revealed that the Veteran had non-incapacitating episodes at least once per month, or 12 times per year.  See VA Examination, dated February 2011; 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).  The number of headaches, combined with the examiner's objective findings of increased mucosal production, purulent nasal discharge, and sinus pain, most closely approximate a 30 percent rating since the date of service connection.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).

The evidence is against awarding of the maximum of 50 percent rating for the Veteran's sinusitis prior to May 5, 2017.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).  There is no evidence that, prior to May 5, 2017, the Veteran underwent radical surgery with osteomyelitis, nor that he had near constant sinusitis with headaches, pain, and tenderness to the affected sinus.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017); VA Examination dated February 2011.

In granting all benefit of the doubt to the Veteran, the Board finds that the Veteran's disability rating is approximated to 30 percent, but not greater, from February 28, 2007 to May 5, 2017.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2017).

B.  Headaches

The Board now turns its attention to the Veteran's headaches.  The Veteran contends that he is entitled to a compensable disability rating for his service-connected headaches from February 28, 2007 to May 5, 2017.

The Veteran's headaches are governed by 38 C.F.R. § 4.124a, Diagnostic Code 8100, which governs migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Under Diagnostic Code 8100, a rating of 10 percent is warranted if the Veteran has a migraine with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A rating of 30 percent is warranted with headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months.  Id.  A maximum rating of 50 percent is warranted with headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

During a February 2011 neurological VA examination, the Veteran was assessed by a medical professional who was competent to evaluate and assess the Veteran.  See VA Examination, dated February 2011.  In this examination, while the Veteran reported having headaches two to three times per month, none of them were prostrating attacks, as ordinary activity was possible.  While the Veteran reported that the usual duration of his headaches was one to two days, he did not miss any work due to them.  Id; see also 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  There is no evidence that the VA examiner was not credible.  Additionally, as his assessment was based upon personal review of the record, an in-person assessment, and interview of the Veteran, the Board assigns this assessment significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the Veteran's treatment records for his headaches.  In a July 2010 Neurology Clinic note, the Veteran reported that he had had two headaches in approximately six weeks.  See VA Treatment Record, dated July 2010.  However, the clinic note does not indicate that these headaches were prostrating in nature.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

As the Veteran had no history of prostrating attacks and did not miss work due to his headaches, the severity of the Veteran's disability of headaches did not rise to the level of a compensable rating prior to May 5, 2017.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The preponderance of the evidence is against a compensable rating for the Veteran's service-connected headaches.  As such, the benefit-of-the-doubt doctrine is inapplicable.  See 38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.




ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is granted; the appeal is granted to this extent only.

An initial disability rating of 30 percent, but not more, from February 28, 2007 to May 5, 2017, for the Veteran's service-connected sinusitis is granted.

An initial compensable rating from February 28, 2007 to May 5, 2017 for the Veteran's service-connected migraine headaches is denied.


REMAND

The Board now turns to the Veteran's contentions that he is entitled to service connection for bilateral hearing loss and a low back disability.  Although the Board regrets the delay, further development must be performed before adjudicating these claims.

With regard to the Veteran's claimed bilateral hearing loss, the Veteran underwent a VA examination in September 2010, which found that the Veteran had in excess of 26 decibels of hearing loss at 500 Hertz, 3000 Hertz, and 4000 Hertz in the right ear and 40 decibels of hearing loss at 500 Hertz and 4000 Hertz in the left ear.  As such, the Veteran has a current hearing loss disability for VA purposes, and the Board finds that the first Shedden element has been met.  

The Veteran stated in his VA audiology examination that he had spent 18 months in an artillery unit.  See VA Examination, September 2010.  The Veteran is competent and credible to opine as to the activities that occurred where he was stationed.  In giving the benefit of the doubt to the Veteran, the Board finds that the second Shedden element is met.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, there is no adequate opinion as to a nexus between the Veteran's current hearing loss and his reported in-service noise exposure.  In September 2010, the Veteran underwent a VA Audiological Examination.  The examiner opined that he could not resolve the issue of whether bilateral hearing loss was caused by or a result of noise exposure during service without mere speculation.  He pointed to the hearing tests in April 1985 and February 1989, which the examiner found indicated pre-existing hearing loss prior to the September 1988 enlistment date for the Veteran's second period of service.

The Board finds this opinion inadequate for several reasons.  As an initial matter, the examiner failed to consider that the Veteran had two separate periods of active duty, and the evidence indicates that the reported hearing loss occurred during the first period of active duty from December 1978 to September 1988.  See DD-214.  Thus, the examiner did not consider all of the evidence of record.  

Additionally, the examiner failed to take into account that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Although his DD-214 does not reflect that he worked in artillery or similar position, the Veteran is competent and credible with regard to his assertions of noise exposure in service.  See VA Examination, September 2010.

With regard to the Veteran's claimed low back disability, the Veteran underwent a VA Examination in February 2011.  The examiner opined that it was less likely than not that the Veteran's low back disability was a result of his military service.  The examiner expounded that the Veteran had no medical pathology for his complaints of pain, finding that the Veteran's lumbar spine x-ray was normal.  See VA Examination, February 2011.  However, the VA examiner did not address the treatment notes of B. G., M.D., indicating that the Veteran was being seen for progressive low back pain due to a herniated lumbar disc and that he was discussing epidural steroid injections, surgery, or additional physical therapy for treatment.  See Private Treatment Records, dated April 2005, August 2005.  Additionally, since the examination, the Veteran received treatment in January 2015 for a thecal sac impingement at L5 and moderate foraminal narrowing at L5 associated with his back pain.  As such, the examiner did not consider all of the evidence of record, and the examination is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

2.  With any necessary assistance from the Veteran, appropriate efforts should be made to obtain and associate with this case file any outstanding private medical treatment records.

3.  After Steps 1-2 are completed, schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is causally or etiologically related to the Veteran's military service, including asserted noise exposure therein (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disabilities.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After Steps 1-2 are completed, obtain an appropriate VA examination for the lumbar spine from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability, to include a herniated lumbar disc or thecal sac impingement at L5 and moderate foraminal narrowing at L5, was caused by the Veteran's active service, to include the reported spine injuries incurred in August 1980 and March 1981?

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

	5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


